DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 02/22/21 is acknowledged. Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koesdjojo et al. (US 2013/0064713). Koesdjojo teaches a polymer based analytical device comprising a . 
Regarding claims 1 and 7 – As shown in Figures 5-17, Koesdjojo teaches an analytical device (50/70/90) comprising a substrate or plurality of substrates having a coating that forms the outer perimeter of openings or channels on the substrate. The coating may be selected from polycaprolactone, polycaprolactone diol, polycaprolactone triol, polycaprolactone-block-polytetrahydrofuan-block polycaprolactone, poly(ethylene oxide)-block-polycaprolactone, poly(ethylene glycol)-block-poly(e-caprolactone) methyl ether, and combinations thereof.  See Paragraphs 0076-0103 (esp. 0093-0103) and Figures 5-9.
Regarding claims 8 and 10 – Koesdjojo teaches a plurality of substrate layers in their device in Paragraph 0098, and then teaches a biosensor layer in Paragraphs 0114 and/or a portable detector layer in claims 10 and 39.
Regarding claims 3 and 11 – Koesdjojo discloses a paper substrate in Paragraphs 0015, 0103, 0104 and claim 32. 
Regarding claims 4 and 13 –Koesdjojo teaches forming channels that connect inlet and outlet openings in the coating in Figures 8-15 and Paragraphs 0093-0104. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koesdjojo et al. (US 2013/0064713).  Koesdjojo teaches every element of claim 12 except for the plurality of sensor In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP 2144.04, Section VI, B – “Duplication of Parts”. 

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koesdjojo et al. (US 2013/0064713) in view of Carrilho et al (US 2011/0123398). Koesdjojo teaches every element of claim 2 except for the porous substrate. Carrilho teaches a microfluidic device having a plurality of patterned porous layers.  The porous layers combine to form a microfluidic mixer and/or assay layers in Paragraphs 0037-0095.  In Paragraph 0094, Carrilho teaches that their mixer layers can be incorporated into any 3-D microfluidic device. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the porous layers from Carrilho with the device of Koesdjojo.  One of ordinary skill in the art would add the porous layers to Koesdjojo in . 

Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koesdjojo et al. (US 2013/0064713) in view of Battrell (US 2009/0181411). Koesdjojo teaches every element of claims 5 and 6 except for the passivating agent. Battrell teaches a microfluidic device for performing immunoassays.  The device is best shown in Figures 1-3 and described in Paragraphs 0104-0139.  In Paragraphs 0095-0103, Battrell teaches the use of blocking agents to prevent non-specific binding of analytes at capture sites. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the use of blocking agents from Battrell with the device of Koesdjojo.  One of ordinary skill in the art would add the blocking agent to Koesdjojo in order to prevent non-specific binding during assays as taught by Battrell. With respect to claim 6, Battrell teaches bovine serum albumin as the blocking agent in Paragraph 102. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 7, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798